Mr. Justice Alore y
delivered the opinion of the court.
The plaintiffs brought tins’ action for the rescission of a deed of sale of two properties on the ground that it was executed to defraud the plaintiff creditors of the vendor and after judgment dismissing the complaint they took this appeal wherein they filed a statement of the case approved by the trial court.
The appellees called our attention in their brief to the fact that tire statement of the case to be considered in the appeal does not contain all of the evidence heard at the trial and that therefore we are not in position to reverse the judgment of the lower court as prayed for by the api pellants.
We have examined carefully the statement of the case and find that it does not contain the documentary evidence introduced at the trial and on which the court based the judgment appealed from, for the court refers in the opin*594ion oil which its decision is founded to a certificate of the registry of property, to a certain clause of a will and to an administration proceeding. These documents do not appear in the statement of the case although it shows that they were introduced in evidence. The appellants also say in their Brief that they offered in evidence certificates of death, birth and marriage, a will, four promissory notes and the deed of sale sought to be rescinded, but these documents have not been copied into the statement of the case or even a summary of their pertinent parts, especially with regard to the deed and the will. The same is true of the other documents introduced by the defendants.
In view of the foregoing, and remembering that in the case of Ex parte Brac, 28 P.R.R. 341, we said that we can not interfere with the weighing of the evidence by the lower court when the transcript of the record does not bring up the duly certified documents submitted at the trial as evidence, we must affirm the judgment appealed from.